Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over WOODS et al (2014/0100886).
	As per claim 1, Woods teaches the claimed “computer-implemented method for designing a patient-specific orthopedic implant,” comprising: “creating a user account associated with a patient; receiving patient data of the patient; receiving imaging data of the patient” (Woods, [0024], [0030]); “designing the patient-specific orthopedic implant based on the received patient data and the received imaging data” (Woods, [0026], [0033]); and “receiving feedback for a design of the patient-specific orthopedic implant” (Woods, [0041]-[0043], [0059], [0060]).  It is noted that Woods does not explicitly teach the feedback is from “at least one healthcare provider.”  However, Woods’ surgeon ([0059]-[0060]) suggests the healthcare provider comprising the surgeon as claimed.  Thus, it would have been obvious to configure Woods method as claimed by providing an evaluation from the healthcare provider for an orthopedic implant protocol.

 	Claim 2 adds into claim 1 “wherein the feedback includes physician approval of the design” (Woods, [0042]-[0043], [0059]-[0060]), the method further comprising: receiving patient consent to use the imaging data of the patient; generating a treatment protocol for the patient-specific orthopedic implant; and receiving approval of the treatment protocol from the at least one healthcare provider” (Woods, figure 4B – the patient’s consent is well known in the art for a medical treatment).

 	Claim 3 adds into claim 2 “wherein the treatment protocol is designed for the patient-specific orthopedic implant, and the patient consent is received prior to designing the patient-specific orthopedic implant” (Woods, figure 4B, [0052]-[0057]).

 	Claim 4 adds into claim 1 “collecting data, including healthcare practitioner data, case data, and scan data, and generating at least a portion of the design for the patient-specific orthopedic implant based on the collected data” (Woods, [0024], [0030]).

	Claim 5 adds into claim 1 “using segmentation tools and three-dimensional modeling to design the patient-specific orthopedic implant” (Woods, [0026], [0033], [0034], [[037]).

	Claim 6 adds into claim 1 “identifying, using one or more segmentation algorithms, relevant anatomy of the patient based on the received image data, modifying relative positions of the relevant anatomy, identifying one or more spaces between anatomical elements of the relevant anatomy, and identifying a subset of the three-dimensional spaces for designing the orthopedic implant” which is well-known in orthopedic implant (official notice) in which a medical device manufactured to replace a missing joint or bone or to support a damaged bone (e.g., Woods, [0034]).

 	Claim 7 adds into claim 1 “segmenting, using at least one computing device, relevant anatomy in the received image data of the patient, modifying, using the at least one computing device, relative positions of the relevant anatomy, identifying, using the at least one computing device, one or more three- dimensional spaces between relevant anatomical elements, and identifying, using the at least one computing device, a portion of at least one of the three-dimensional spaces to describe the patient-specific orthopedic implant” (Woods, [0026], [0033], [0034], [[037]).

	Claim 8 adds into claim 1 “authenticating the feedback from the at least one healthcare provider, and after authenticating the feedback, manufacturing the patient-specific orthopedic implant according to the design” which is well-known in the medical practice in which the communication related to the medical treatment must be authenticated for patient safety.

 	As per claim 9, Woods teaches the claimed “computer-implemented method for designing an orthopedic implant,” comprising: “receiving patient data and patient consent inputted via a first portal; receiving data inputted via a second portal, wherein the data includes healthcare practitioner data and case data; extracting at least a portion of the received patient data and at least a portion of the received data from a data hub” (Woods, [0023] – data can be transferred between databases); “inputting the extracted patient data and data into an implant design module” (Woods, [0024], [0030]); “generating, using the implant design module, a design of the orthopedic implant” (Woods, [0026], [0033]); and receiving 

 	Claim 10 adds into claim 9 “wherein the received patient data includes patient imaging data, the method further comprising: identifying, using one or more segmentation tools, relevant anatomy in the received patient imaging data, modifying relative positions of the relevant anatomy, identifying one or more three-dimensional spaces between anatomical elements of the relevant anatomy, and identifying at least a portion of the three-dimensional spaces for designing the orthopedic implant” (Woods, [0026], [0033], [0034], [037]).

 	Claim 11 adds into claim 9 “authenticating the received patient data and/or patient consent based on authentication information associated with a user account for the patient” which is well-known in the medical practice in which the communication related to the medical treatment must be authenticated for patient safety.

 	Claim 12 adds into claim 9 “generating a three-dimensional model of the orthopedic implant for designing the orthopedic implant; and sending an approval request to a healthcare provider associated with the patient, wherein the approval request enables the healthcare provider to approve the design based on the three-dimensional model” (Woods, [0041]-[0043], [0059], [0060]).

	Claims 13-17 and 18-19 claim a system and a non-transitory computer-readable storage medium based on the method of claims 1-12; therefore, they are rejected under a similar rationale.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616